145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lazarus KIPKIRWA, Plaintiff-Appellant,v.Todd A. BOLEY; Sylvia Gallegos, Defendants-Appellees.
No. 97-15310.
United States Court of Appeals, Ninth Circuit.
May 20, 1998.

Appeal from the United States District Court for the Northern District of California.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Submitted May 14, 1998**

WILLIAMS, Senior J. Presiding

3
Lazarus Kipkirwa appeals pro se the district court's dismissal under 28 U.S.C. § 1915(e)(2)(B) of his civil rights action alleging that a Santa Clara County attorney and an administrative assistant to the Santa Clara County Board of Supervisors violated his rights under the Fifth and Fourteenth Amendments.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the dismissal for an abuse of discretion, see Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995) (per curiam), and we affirm.


4
The district court properly dismissed Kipkirwa's action under 28 U.S.C. § 1915(e)(2)(B).  Kipkirwa's allegations that the county attorney rescheduled a hearing date on the county's motion to dismiss without first conferring with Kipkirwa, and that the county attorney and the administrative assistant wrongfully expended taxpayer money by calling Kipkirwa to discuss a motion for default judgment do not state a claim for a constitutional violation.


5
We deny Kipkirwa's motion to consolidate appeal nos. 97-15305, 97-15310 and 97-15357.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4.  Accordingly, we deny appellant's request for oral argument